United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2200
                                   ___________

Hessam Ghane,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Western District of Missouri.
Bob Boydston, Sheriff; Steve Siercks, *
Capt.; Craven, Lt.,                    * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: June 1, 2000
                              Filed: June 9, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Hessam Ghane appeals the district court’s1 grant of summary judgment to
defendants in his 42 U.S.C. § 1983 action. Having reviewed the matter de novo, we
conclude that the evidence, viewed in the light most favorable to Ghane, demonstrates
that there is no genuine issue of material fact and that defendants are entitled to
judgment as a matter of law. See Treanor v. MCI Telecom. Corp., 200 F.3d 570, 573
(8th Cir. 2000). Specifically, in light of the uncontroverted materials submitted by

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
defendants in support of their motion, the district court correctly concluded that they
were entitled to judgment as a matter of law on Ghane’s claims of deliberate
indifference to serious medical needs, denial of legal materials, and damage to personal
property.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-